DETAILED ACTION
This action is responsive to communications filed 26 April 2021.
Claims 7 and 14 remain canceled.
Claims 1-6, 8-13 and 15-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
SVL820170161US01/IBM166 Page 15 of 19
Claim(s) 1, 3-6, 8, 10-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US-20170163751-A1) hereinafter Allan in view of WITKOWSKI et al. (US-20170277424-A1) hereinafter Witkowski in view of Rosenberg (US-20150326625-A1) further in view of Brunsch et al. (US-20160308920-A1) hereinafter Brunsch.
Regarding claim 1, Allan discloses:
A system ([0065] system, a method, and/or a computer program product) comprising:
at least one processor and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the at least one processor to cause the at least one processor to perform operations ([0065] computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) comprising:
receiving a message in a collaboration environment ([0004] identifying, on an electronic platform providing for an exchange of messages among multiple participants, at least one open issue to be resolved, wherein data is collected from the exchanged messages to determine a participation interaction parameter and a solution quality parameter associated with at least one open issue [0045] where skills are identified that are believed desirable for resolving the open issue, such as technical skills and interpersonal skills, where skills could be automatically identified by the system based on the issue, e.g. detects an out of specification performance for a particular commodity such as Memory DIMMs and determine that the needed skills are Quality+Memory, see further [0059] monitoring the electronic communications between the participants of the online collaboration, the monitoring of electronic communications may include the use of machine learning, natural language processing or cognitive computing, where a participation interaction parameter and solution quality parameter is determined based at least in part on the electronic communications);  
([0004] identifying, on an electronic platform providing for an exchange of messages among multiple participants, at least one open issue to be resolved, wherein data (i.e. text in the message) is collected from the exchanged messages to determine a participation interaction parameter and a solution quality parameter associated with at least one open issue [0045-0046] initiates a search of a database system that includes historical data of available participants for the online collaboration, including technical skills, solution quality parameters and participation interaction parameters, e.g. skills are identified that are believed desirable for resolving the open issue, such as technical skills and interpersonal skills, where skills could be automatically identified by the system based on the issue, (i.e. based on text in the message, detects an out of specification performance for a particular commodity such as Memory DIMMs and determine that the needed skills are Quality+Memory, wherein users are searched through the database based on the identified skills), wherein first the technical skills are used to filter to the individuals within the database to identify those individuals who have the appropriate technical skills to address the open issue to define a database subset of individuals (i.e. group of users determined based on text in the message) see further [0059] monitoring the electronic communications between the participants of the online collaboration, the monitoring of electronic communications may include the use of machine learning, natural language processing or cognitive computing, where a participation interaction parameter and solution quality parameter is determined based at least in part on the electronic communications), wherein one or more key words in the text indicate the group of users ([0004] identifying, on an electronic platform providing for an exchange of messages among multiple participants, at least one open issue to be resolved, wherein data (i.e. text in the message) is collected from the exchanged messages to determine a participation interaction parameter and a solution quality parameter associated with at least one open issue [0045-0046] initiates a search of a database system that includes historical data of available participants for the online collaboration, including technical skills, solution quality parameters and participation interaction parameters, e.g. skills are identified that are believed desirable for resolving the open issue, such as technical skills and interpersonal skills, where skills could be automatically identified by the system based on the issue, (i.e. based on text in the message, detects an out of specification performance for a particular commodity such as Memory DIMMs and determine that the needed skills are Quality+Memory, wherein users are searched through the database based on the identified skills, i.e. key words indicate requiring users with identified skills such as Quality+Memory)), wherein the one or more key words indicate a topic ([0004] identifying, on an electronic platform providing for an exchange of messages among multiple participants, at least one open issue to be resolved, wherein data (i.e. text in the message) is collected from the exchanged messages to determine a participation interaction parameter and a solution quality parameter associated with at least one open issue [0045-0046] initiates a search of a database system that includes historical data of available participants for the online collaboration, including technical skills, solution quality parameters and participation interaction parameters, e.g. skills are identified that are believed desirable for resolving the open issue, such as technical skills and interpersonal skills, where skills could be automatically identified by the system based on the issue, (i.e. based on text in the message, detects an out of specification performance for a particular commodity such as Memory DIMMs and determine that the needed skills are Quality+Memory, wherein users are searched through the database based on the identified skills, i.e. key words indicate requiring users with identified skills such as Quality+Memory so as to resolve an issue regarding an out of specification performance for a particular commodity (i.e. topic))), and wherein users in the group of users have expertise on the topic ([0045-0046] initiates a search of a database system that includes historical data of available participants for the online collaboration, including technical skills, solution quality parameters and participation interaction parameters, e.g. skills are identified that are believed desirable for resolving the open issue, such as technical skills and interpersonal skills, where skills could be automatically identified by the system based on the issue, (i.e. based on text in the message, detects an out of specification performance for a particular commodity such as Memory DIMMs and determine that the needed skills are Quality+Memory, wherein users are searched through the database based on the identified skills), wherein first the technical skills are used to filter to the individuals within the database to identify those individuals who have the appropriate technical skills to address the open issue to define a database subset of individuals (i.e. group of users determined based on text in the message), wherein individuals who have appropriate technical skills to address the open issue are equated to as users having expertise on the topic (e.g. Memory DIMMs and Quality+Memory));
obtaining a collaboration history associated with each user of the group of users ([0042] participant interaction and solution quality parameters based on historical data [0046-0047] participant or expert metrics are determined for each of the individuals in the identified database subset, e.g. participant interaction parameter and solution quality parameter (i.e. collaboration history associated with the group of users, e.g. identified database subset), wherein another approach could include individuals who have worked on similar problems before, for example the same category of problem issue, same part number or related part number, wherein parameters for each individual within the database subset group have been retrieved (i.e. obtained/obtaining)), wherein the collaboration history comprises collaboration statistics of each user ([0042] participant (i.e. a user) interaction and solution quality parameters based on historical data [0046] accountability factor, collaboration dynamics factor, velocity factor, dormancy factor and extinction factor);
determining a subgroup of users from the group of users based on the collaboration statistics of each user in the subgroup ([0039] potential participants are identified and invited to join the collaboration, e.g. based on performance metrics for expert interaction parameter (accountability and collaboration dynamics) and an expert solution quality parameter (velocity, dormancy and extinction) wherein these metrics may then be used to determine a composite participant score that is used to rank potential participants in the online collaboration [0047-0048] composite score is determined for each individual within the database group (e.g. sum of participation interaction and solution quality parameter), potential participants are ranked by the composite score so that individuals with the highest composite score are ranked higher in the listing (i.e. individuals with higher ranking are defined from those with lower ranking)), wherein the collaboration statistics indicate a level of collaboration activity that meets one or more predetermined collaboration requirements ([0040-0041] participant interaction parameter comprising one or more metrics, e.g. accountability factor and collaboration dynamics factor indicating how well the individual participants in online collaborations, further solution quality parameter comprising one or more metrics, e.g. dormancy factor indicating the number of issues where the individual indicated a solution was found, but the issue reoccurred within a predetermined time period, etc. [0047] organizer may identify that the skills required is more heavily weighted towards individuals with better refined accountability and collaboration dynamics factors (i.e. predetermined collaboration requirements)) and wherein the predetermined collaboration requirements require that the collaboration statistics indicate that historic participation of the users in the subgroup results in increased collaboration activity ([0046-0047] search historical data of available participants for the online collaboration, historical data including technical skills, solution quality parameters, and participation interaction parameters, wherein participation interaction parameters include an accountability factor and a collaboration dynamics factor organizer may identify that the skills required is more heavily weighted towards individuals with better refined accountability and collaboration dynamics factors (i.e. predetermined collaboration requirements) [0056-0057] accountability factor may include how active (i.e. increased collaboration activity) a participant is during the session and determining how much progress a participant is making to actions that they have been assigned [0040] accountability factor is a count or sum of the number of times the participant participates in the online collaborations that they are a member (i.e. more participation is equated to increased collaboration, e.g. active versus inactive in collaborations); how well the individual worked with other team members (i.e. working better with others is equated to increased collaboration, e.g. not working worse with others)); and
sending notifications to a first user and subsequently to a second user in the subgroup of users based on the collaboration statistics ([0004] when a sum of the participation interaction parameter and the solution quality parameter is below a threshold value, at least one open issue participant is invited to the electronic platform [0039] potential participants are identified and invited to join the collaboration, e.g. based on technical skills and performance metrics for expert interaction parameter and expert solution quality parameter [0048] inviting the potential participant with the highest composite score, wherein if the highest ranked potential participant declines to be involved, automatically proceeds to the next highest ranked person in the ranked list, see further [0060] wherein additional participants may be needed and the method proceeds to invite an additional participant (i.e. subsequently, a second user), wherein invitations are equated to as notifications), wherein the notifications invite the first user and the second user to respond to the message ([0004] when a sum of the participation interaction parameter and the solution quality parameter is below a threshold value, at least one open issue participant is invited to the electronic platform [0039] potential participants are identified and invited to join the collaboration, e.g. based on technical skills and performance metrics for expert interaction parameter and expert solution quality parameter [0048] transmits (i.e. sending) an invitation to the potential participant with the highest composite score, wherein if the highest ranked potential participant declines to be involved, automatically proceeds to the next highest ranked person in the ranked list, see further [0060] wherein additional participants may be needed and the method proceeds to invite an additional participant [0014] e.g. identifying appropriate individuals to solve a specific problem (i.e. responding to the message)).

enabling a first user to drag an icon representing the group of users into the message;
determining users from the group of users based on the icon;
determining a collaboration strength of the subgroup based on the collaboration statistics of each user in the subgroup; and 
wherein the collaboration statistics indicate that the level of collaboration activity of second user increases when the first user is already active; and 
changing at least some of the users in the subgroup based at least in part on the one or more predetermined collaboration requirements.
However, Witkowski discloses:
enabling a first user to drag an icon representing the group of users into the message ([0160] dragging a contact icon representing a group to an IM application or an internet chat application triggers a group IM or internet chat session with the members of the group);
determining users from the group of users based on the icon ([0160] contact icon representing a group, e.g. members of a group, for a group to be known requires determining the users included in the group);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Allan in view of Witkowski to have enabled dragging icons of groups into the message and determining users from the group based on the icon, and from the selected group determining a subgroup. One of ordinary skill in the art would have been motivated to do so to trigger a group IM or internet chat session with the members of the group (Witkowski, [0160]) and invite members with expert metrics to the collaboration (Allan, [0039]).
Allan-Witkowski do not explicitly disclose:

wherein the collaboration statistics indicate that the level of collaboration activity of second user increases when the first user is already active; and 
changing at least some of the users in the subgroup based at least in part on the one or more predetermined collaboration requirements.
However, Rosenberg discloses:
determining a collaboration strength of the subgroup based on the collaboration statistics of each user in the subgroup ([0092-0093] higher levels given to users who first participate in a lower level subgroup and achieved above a certain score level (i.e. collaboration strength), e.g. so higher levels are comprised of skilled members who are fit to provide the higher level processing required of the level); and
changing at least some of the users in the subgroup based at least in part on the one or more predetermined collaboration requirements ([0092-0093] users who first participate in a lower level subgroup and who achieved above a certain score level are promoted to the higher level, e.g. to ensure that higher levels are comprised of skilled members who are fit to provide the higher level processing required of the level (i.e. collaboration requirements)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Allan-Witkowski in view of Rosenberg to have determined a collaboration strength of the subgroup based on the collaboration statistics of each user in the subgroup and changed at least some of the users in the subgroup based at least in part on the one or more predetermined collaboration requirements. One of ordinary skill in the art would have been motivated to do so to ensure that higher levels are comprised of skilled members who are fit to provide the higher level processing required of the level (Rosenberg, [0092-0093]).

wherein the collaboration statistics indicate that the level of collaboration activity of second user increases when the first user is already active;
However, Brunsch discloses:
wherein the collaboration statistics indicate that the level of collaboration activity of second user increases when the first user is already active ([0067-0068] activity detection module determines relative activity levels for the participants in the communication session (i.e. currently active), wherein three most active participants populated in top row, and sitting row for less active participant, the module detects that an activity level for the participant increases and promotes/demotes participants to the standing/sitting rows [FIG. 4] e.g. second user 412 first user 402);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Allan-Witkowski-Rosenberg in view of Brunsch to have indicated a level of collaboration of the second user increases when the first user is already active. One of ordinary skill in the art would have been motivated to do so to detect an activity level for the participant increases and promotes or demotes participants to their respective rows (Brunsch, [0067-0068]).
Regarding claim 3, Allan-Witkowski-Rosenberg-Brunsch disclose:
The system of claim 1, set forth above,
Allan discloses:
wherein the predetermined collaboration requirements require that the collaboration statistics indicate that the users in the subgroup interact well together ([0047] organizer may identify that the skills required is more heavily weighted towards individuals with better refined accountability and collaboration dynamics factors (i.e. predetermined collaboration requirements) [0040] accountability factor and collaboration dynamics factor provide an indication of how well the individual participates in online collaborations, collaboration dynamics factor is an indication of how well the individual worked with other team members, see further [0043] once the team or online collaboration group has been determined, the performance of the individuals in the online collaboration group is monitored and measured).
Regarding claim 4, Allan-Witkowski-Rosenberg-Brunsch disclose:
The system of claim 1, set forth above,
Allan discloses:
wherein the predetermined collaboration requirements require that the collaboration statistics indicate that historic participation of the users in the subgroup results in positive collaboration activity ([0047] organizer may identify that the skills required is more heavily weighted towards individuals with better refined accountability and collaboration dynamics factors (i.e. predetermined collaboration requirements), [0040-0041] accountability factor and collaboration dynamics factor provide an indication of how well (i.e. positive collaboration activity) the individual participates in online collaborations, collaboration dynamics factor is an indication of how well the individual worked with other team members, see further [0043] record a positive score for the individual in the collaboration dynamics parameter if during an electronic communication an individual behaves in a positive manner or in accordance with the organization’s core values (i.e. positive collaboration activity)).
Regarding claim 5, Allan-Witkowski-Rosenberg-Brunsch disclose:
The system of claim 1, set forth above, wherein the at least one processor further performs operations comprising:
Allan-Witkowski do not explicitly disclose:

However, Rosenberg discloses:
determining the subgroup of users from the group of users further based on temporal changes in the level of collaboration of the subgroup of users ([0092-0093] users who first participate in a lower level subgroup and who achieved above a certain score level are promoted to the higher level (i.e. temporal changes), e.g. to ensure that higher levels are comprised of skilled members who are fit to provide the higher level processing required of the level).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Allan-Witkowski in view of Rosenberg to have determined a subgroup of users from the group of users further based on temporal changes in the level of collaboration of the subgroup of users. One of ordinary skill in the art would have been motivated to do so to ensure that higher levels are comprised of skilled members who are fit to provide the higher level processing required of the level (Rosenberg, [0092-0093]).
Regarding claim 6, Allan-Witkowski-Rosenberg-Brunsch disclose:
The system of claim 1, set forth above,
Allan discloses:
wherein the at least one processor further performs operations ([0065] computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) comprising:
determining a notification priority based at least in part on the collaboration statistics ([0046-0048] potential participants are arranged in a ranked order, e.g. composite score of a sum of the individual’s participation interaction parameter and solution quality parameter, so as to transmit an invitation to the potential participant with the highest composite score, then if the highest ranked potential participant declines to be involved, the next highest ranked person in the ranked list); and 
sending the notification to the users in the subgroup in an order that is based at least in part on the notification priority ([0048] transmit an invitation to the potential participant with the highest composite score, then if the highest ranked potential participant declines to be involved, the next highest ranked person in the ranked list).  
Regarding claims 8, 10-13, 15, 17-20, they do not further define nor teach over the limitations of claims 1, 3-6, therefore, claims 8, 10-13, 15, 17-20 are rejected for at least the same reasons set forth above as in claims 1, 3-6.
Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan-Witkowski-Rosenberg-Brunsch in view of Jackson et al. (US-20140067826-A1) hereinafter Jackson.
Regarding claim 2, Allan-Witkowski-Rosenberg-Brunsch disclose:
The system of claim 1, set forth above, wherein the at least one processor further performs operations comprising: 
Allan-Witkowski-Rosenberg-Brunsch do not explicitly disclose:
comparing subgroups from the group of users against each other based on their respective collaboration strengths; 
SVL820170161US01/IBM1662ranking the subgroups against each other based on their respective collaboration strengths; and 
selecting the subgroup of users based on the subgroup of users having a highest collaboration strength of the subgroups.
However, Jackson discloses:
comparing subgroups from the group of users against each other based on their respective collaboration strengths ([0048] selects one or more candidate groups based on various factors, e.g. characteristics of target user, set of users connected to target user, set of groups; candidate score computed for each candidate group, wherein the one or more candidate groups with the highest candidate scores are selected for recommendation requires that a comparison be made to determine the groups that are higher); 
SVL820170161US01/IBM1662ranking the subgroups against each other based on their respective collaboration strengths ([0048] selects one or more candidate groups based on various factors, e.g. characteristics of target user, set of users connected to target user, set of groups; candidate score computed for each candidate group, wherein the one or more candidate groups with the highest candidate scores are selected for recommendation requires that a comparison be made to determine the groups that are higher, wherein scoring is equated to as ranking, i.e. higher score for better rank); and 
selecting the subgroup of users based on the subgroup of users having a highest collaboration strength of the subgroups ([0048] selects one or more candidate groups based on various factors, e.g. characteristics of target user, set of users connected to target user, set of groups; candidate score computed for each candidate group, wherein the one or more candidate groups with the highest candidate scores are selected for recommendation).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Allan-Witkowski-Rosenberg-Brunsch in view of Jackson to have compared and ranked subgroups so as to select the subgroup with the highest collaboration strength for collaboration. One of ordinary skill in the art would have been motivated to do so to simplify the identification of groups for users to join, to add to groups, and creation of groups to better identify groups of other users with similar interest, improving overall user interaction with the social networking system (Jackson, [0002]).
Regarding claims 9 and 16, they do not further define nor teach over the limitations of claim 2, therefore, claims 9 and 16 are rejected for at least the same reasons set forth above as in claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
C. Sapateiro, N. Baloian, P. Antunes and G. Zurita, "Developing collaborative peer-to-peer applications on mobile devices," 2009 13th International Conference on Computer Supported Cooperative Work in Design, 2009, pp. 396-401, doi: 10.1109/CSCWD.2009.4968091.
LEICHTBERG (US-20120023397-A1) INTERACTIVE WEBSITE;
Peters et al. (US-20140137003-A1) CONVERSATION GRAPHICAL USER INTERFACE (GUI);
Rubinstein et al. (US-20140304254-A1) IDENTIFYING ONE OR MORE RELEVANT SOCIAL NETWORKS FOR ONE OR MORE COLLABORATION ARTIFACTS;
Mehdi Kargar, Aijun An, CIKM '11: Proceedings of the 20th ACM international conference on Information and knowledge management, October 2011, Pages 985–994, https://doi.org/10.1145/2063576.2063718
McCORMACK et al. (US-20160321597-A1) DEVICE, SYSTEM, AND METHOD FOR TEAM FORMATION;
Guo et al. (US-20190052720-A1) DYNAMIC CANDIDATE POOL RETRIEVAL AND RANKING;
Kraft et al. (US-6938068-B1) SYSTEM FOR MANAGING AN EXCHANGE OF QUESTIONS AND ANSWERS THROUGH AN EXPERT ANSWER WEB SITE;
Miao et al. (US-20180314976-A1) RECOMMENDING A GROUP TO A USER OF A SOCIAL NETWORKING SYSTEM BASED ON AN AFFINITY OF THE USER FOR AN INFERRED TOPIC ASSOCIATED WITH THE GROUP;
Jackson et al. (US-20140067967-A1) RECOMMENDING GROUPS TO JOIN IN A SOCIAL NETWORKING SYSTEM;
Grosz (US-20150019273-A1) SYSTEMS AND METHODS FOR CREATING AND MANAGING GROUP ACTIVITIES OVER A DATA NETWORK;
YUE et al. (US-20190173968-A1) METHOD AND DEVICE FOR PUSHING APPLICATION MESSAGE;
Kim (US-8712944-B1) ADAPTIVE CONTACT WINDOW WHEREIN THE PROBABILITY THAT AN ANSWERING USER/EXPERT WILL RESPOND TO A QUESTION CORRESPONDS TO THE ANSWERING USERS HAVING RESPONSE RATES THAT ARE BASED ON THE TIME OF DAY;
Khalatov et al. (US-20150363403-A1) CONTEXTUAL SUGGESTIONS OF COMMUNICATION TARGETS;
Griffin et al. (US-20150350258-A1) REAL-TIME AGENT FOR ACTIONABLE AD-HOC COLLABORATION IN AN EXISTING COLLABORATION SESSION;
Luo et al. (US-20150120718-A1) SMART QUESTION ROUTING AND ANSWERER GROWING FOR ONLINE COMMUNITY QUESTION-ANSWER SERVICES;
KIM et al. (US-20150120717-A1) SYSTEMS AND METHODS FOR DETERMINING INFLUENCERS IN A SOCIAL DATA NETWORK AND RANKING DATA OBJECTS BASED ON INFLUENCERS;
Cao et al. (US-10579667-B2) SOFTWARE PREFERENCE AFFINITY RECOMMENDATION SYSTEMS AND METHODS;
Culver et al. (US-20180075413-A1) COLLABORATION TOOL;
Heiferman et al. (US-20130263020-A1) SYSTEM AND METHOD FOR CONFIRMING ATTENDANCE FOR IN-PERSON MEETINGS OR EVENTS;
Knysz et al. (US-20130018960-A1) GROUP INTERACTION AROUND COMMON ONLINE CONTENT;
Wang et al. (US-10270720-B2) SUGGESTING RELATED ITEMS;
GUZMAN et al. (US-20100138492-A1) METHOD AND APPARATUS FOR MULTIMEDIA COLLABORATION USING A SOCIAL NETWORK SYSTEM;
SOLARU (US-20080097817-A1) INVITEE-PARTICIPANT MATCHING METHOD FOR MEETING SCHEDULING;
Rapaport et al. (US-20100205541-A1) SOCIAL NETWORK DRIVEN INDEXING SYSTEM FOR INSTANTLY CLUSTERING PEOPLE WITH CONCURRENT FOCUS ON SAME TOPIC INTO ON-TOPIC CHAT ROOMS AND/OR FOR GENERATING ON-TOPIC SEARCH RESULTS TAILORED TO USER PREFERENCES REGARDING TOPIC;
RAO et al. (US-20110161279-A1) MATCHING NETWORK SYSTEM FOR MOBILE DEVICES;
Abuelsaad et al. (US-20140082000-A1) SYSTEM AND METHOD CONFIGURED TO AUTOMATICALLY INVITE PARTICIPANTS TO A MEETING BASED ON RELATION TO MEETING MATERIALS;
MEGILL et al. (US-20150089399-A1) SYSTEM AND METHODS FOR REAL-TIME FORMATION OF GROUPS AND DECENTRALIZED DECISION MAKING;
Krasadakis (US-20180007100-A1) CANDIDATE PARTICIPANT RECOMMENDATION;
GERSHONY et al. (US-20170180276-A1) AUTOMATIC SUGGESTIONS AND OTHER CONTENT FOR MESSAGING APPLICATIONS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Alex H. Tran/Examiner, Art Unit 2453

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453